Order entered September 16, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00855-CV

                              MICHAEL WARD, Appellant

                                            V.

                        WAYNE STANFORD, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 08-12624-B

                                        ORDER
      The Court has before it Thomas F. Allen, Jr.’s September 13, 2013 unopposed motion for

leave to withdraw as counsel for appellee Travis Ward. The Court GRANTS the motion and

DIRECTS the Clerk of the Court to remove Mr. Allen as counsel for Mr. Ward.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE